Citation Nr: 0738233	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from June 1948 to November 
1949 and from December 1951 to June 1956.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Phoenix, 
Arizona.

The appellant appeared at a hearing before an RO Decision 
Review Officer in May 2006 and at a Travel Board hearing in 
April 2007 before the undersigned Veterans Law Judge.  
Transcripts of both hearings are associated with the claims 
file.


FINDINGS OF FACT

1.  The Certificate of Death indicates the veteran died in 
December 2004 due to metastatic lung cancer.

2.  At the time of his death, the veteran's service-connected 
disabilities were: right knee cartilage repair residuals 
(rated 10 percent disabling) and degenerative joint disease 
(DJD) (rated 10 percent disabling); right wrist fracture 
residuals with DJD (rated 10 percent disabling); and right 
knee scar residual of the cartilage repair (rated 
noncompensable).  The veteran's total combined rating at the 
time of death was 30 percent.

3.  The evidence of record does not show a service-connected 
disability either caused or contributed substantially or 
materially to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not from disability due to a disease 
or an injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist claimants in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

To The extent possible, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements still may 
be satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006);  and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).  Further, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit Court of appeals 
held that any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  Id.; see, too Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, a February 2005 pre-decision RO letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate her claim for service 
connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence that was relevant to the claim.  A July 2005 RO 
letter specifically addressed claims related to asbestos 
exposure.  The Board finds that the February and July 2005 
letters substantially complied with the VCAA notice and 
assistance requirements, especially in light of the absence 
of any claim of error or prejudice by the appellant or her 
representative.  The fact that those letters did not address 
the downstream issue of an effective date is rendered 
harmless by the fact the Board denies the claim, as explained 
below.

The Board is aware of the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which addressed content-
compliant § 5103(a) notice for DIC claims.  The letters 
mentioned above did not specifically list the conditions for 
which the veteran was service connected at the time of his 
death, see Hupp, at 352-53, as that requirement did not exist 
at the time.  But the evidence shows that omission did not 
preclude the appellant from meaningfully participating in the 
adjudication of her claim, as she already was aware of the 
veteran's service-connected disabilities.  Further, her 
asserted basis for entitlement involved a disease for which 
he was, and is, not service connected.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA outpatient treatment records from the facilities 
identified by the appellant, the treatment records of the 
private providers identified by the appellant, and the 
transcripts of her hearings.

In summary, the VCAA provisions have been considered and 
complied with.  The Appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Although she asserts in her 
substantive appeal that additional records would prove her 
claim,  there is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of death, any 
question related to an effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation 

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  A service-connected 
disability will be considered as the principal (primary) 
cause of death when the disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b); see also Ashley v. Brown, 6 Vet. App. 52, 57 
(1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100-percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

There is no specific statutory or regulatory guidance with 
regard to claims of entitlement to service connection for 
asbestosis or other asbestos-related diseases. VA Manual 21-
1, Part VI, para. 7.21 (Feb. 5, 2004), contains guidelines 
for the development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004), 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004), provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004), 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000, 65 Fed. Reg. 33,422 (2000); 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

Analysis

The Certificate of Death notes that the veteran died in 
December 2004 due to metastatic lung cancer.  No contributing 
diseases or conditions are listed.  He was diagnosed with 
lung cancer in October 2004 after a September 2004 needle 
biopsy of the spine at L4 revealed metastatic cancer at that 
location.

The appellant asserts that, early-on in their marriage, the 
veteran frequently shared the conditions of his 
transportation via troop ship to Japan approximately in 1948, 
where the conditions were crowded, and many soldiers became 
sick and had to go to sick bay.  She asserts that he was 
exposed to asbestos during the approximately 10-day trip in 
both directions.  She provided a photograph of the David C. 
Shanks, which she asserted was the vessel that transported 
the veteran.  The Board notes that the Naval Dictionary of 
Fighting Ships lists the David C. Shanks as an Army Troop 
Transport until it was transferred to the Navy's Military Sea 
Transportation Service in 1950.

The National Personnel Records Center informed the RO that, 
if service medical records related to the veteran were ever 
filed at the Center, they in all likelihood were fire related 
and probably destroyed in the fire that occurred in the 
1970s.  Thus, no service medical or personnel records related 
to the veteran are available.  His Army Separation 
Qualification Record only notes his years of service and 
place of separation.  The veteran's DD Form 214 related to 
his service in the U.S. Air Force notes entitlement to the 
Korean Defense Service and UN Service Medals, which is prima 
facie evidence he served in the Korean War Theater during 
that war.  Nonetheless, there is no evidence of record as to 
how he may have been transported to the Korean Theater.  
Further, there simply is no evidence that he was diagnosed 
with an asbestos-related disease.

The veteran applied for VA benefits in 1976 for his knee and 
heart disorders.  A July 1976 rating decision denied the 
claim.  The July 1976 VA examination report noted that his 
respiratory system was normal.  His private medical records 
are essentially silent for lung-related complaints or 
findings until his diagnosis, which is most remarkable 
considering the advanced stage of his disease when diagnosed.  
In a March 2005 report, the veteran's oncologist, Dr. 
Shtievelband, noted that, after the veteran presented with 
evidence of metastatic carcinoma in the L4 vertebra, he was 
found to have metastatic lung cancer, stage IV, that 
originated in the lower lobe of the right lung.  The report 
also notes that the appellant asked him if the veteran's 
cancer could have been the result of exposure to radiation, 
toxic substances, or asbestos during his service.  He noted 
that he had no information to either prove or rule out that 
possibility, but he "[he] found it possible."

None of the veteran's private treatment records note a 
diagnosis of a respiratory disease.  Notations of chronic 
obstructive pulmonary disease in the VA outpatient records 
are silent as to etiology.  An October 2004 CT examination 
report notes that a CT of the thorax revealed a suspicious 
mass in the right lower lobe, and that there were diffuse 
emphysematous changes but no pleural fluid or atelectasis.  
The impression was that the findings were highly suspicious 
for metastatic bronchogenic carcinoma.

In sum, there is no evidence that the veteran manifested any 
respiratory-related symptoms during his active service or 
that he in fact was exposed to asbestos, he was not diagnosed 
with lung cancer until several decades after his active 
service, and there is no probative medical evidence that his 
cancer is causally related to his active service.  The 
appellant's assertion that the veteran was in fact exposed to 
asbestos in service is speculative at best, and she is not 
competent to opine what caused his lung cancer.  Lay persons 
may relate symptoms they observed, but they may not render an 
opinion on matters which require medical knowledge, such as 
the underlying condition which is causing the symptoms 
observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet .App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Dr. Shtievelband's opinion is also tentative, in that he 
noted that the veteran's lung cancer "may be attributed" to 
the veteran's exposure to asbestos or the other toxins listed 
in his letter.  As he candidly noted, there is no information 
or evidence to that effect.  Further, such language as 
"may" does not rise to the level of probable.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed 
in terms of "may" also implies "may" or "may not"' and 
are speculative); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).
Thus, the Board is constrained to find that the preponderance 
of the evidence is against the appellant's claim.  38 C.F.R. 
§ 3.312.  In reaching this decision the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the appellant's claim, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER


Entitlement to service connection for the cause if the 
veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


